DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and claim 5 have the limitation of “during the connection, the sensor and the sensor activation means are both displaced by the trolley guide, independently from each other”. 
Maile (US-20120207566-A1) teaches a device (vacuum filing machine 11) with a lever (lifting means 2 with arm 16), sensor (paragraph [0029] for detecting container 3 arrangement), sensor activation means (paragraph [0029], sensor detects connection of container 3 with lifting means 2 sensor activation means is the locking of container 3 with the lifting means 2), and a trolley (filled container 3 with wheels) with a guide (the guide being the sides of the container 3). Maile fails to teach where the trolley guide displaces the sensor and sensor activation means. 
Webster (US-20110147164-A1) teaches a device (conveyer 10) with a lever (lever 118), sensor (sensor in the form of a lift bar 114, paragraph [0034]), sensor activation means (paragraph [0035], lift bar senses engagement member 56 by being displaced vertically), and a trolley (shopping cart 12) with a guide (engagement member 56). The trolley guide (56) displaces the sensor (114, paragraph [0035]) but does not displace the sensor activation means since the sensor (114) senses the guide (56). Webster fails to teach the trolley guide displacing the sensor activation means.  
Hosoda (JP-2011189769-A) teaches a device (automatic transport vehicle 100) with a lever (rotating member 106), sensor (vehicle 100 has an external sensor with the control device 110, sensor 312), sensor activation means (sensor 312 for position recognition of the cart 200), and a trolley (towed cart 200) with a guide (pin 212 and portion 214). Hosoda fails to teach the sensor being displaced by the trolley guide. 
Maile, Webster, and Hosoda all teach a connection between a trolley and a device but all fail to teach the trolley guide displacing both the sensor and the sensor activation means. Claim 1 and 5 and their dependent claims have allowable subject matter and are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618